Citation Nr: 0111214	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-11 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
disability of the knees.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.

4.  Entitlement to an increased (compensable) rating for the 
service connected Peyronie's disease.



ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from October 1987 to September 
1989.  

By rating decision in March 1990, entitlement to service 
connection was denied for a psychiatric disability and a back 
disorder.  The veteran received written notice of this 
determination by letter in May 1990; however, he failed to 
file a timely appeal therefrom and this rating action is 
final.  By rating decision in January 1991, entitlement to 
service connection was denied for disability of the knees and 
for a low back disability.  This rating decision is also 
final as the veteran failed to file a timely notice of 
disagreement following the receipt of written notice in 
February 1991.

In Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") indicated that in determining 
whether new and material evidence has been submitted, it is 
necessary to consider the evidence added to the record since 
the last time a claim was denied on any basis.  Thus, the 
Board will address the issue of whether new and material 
evidence has been submitted to reopen a claim of service 
connection for a psychiatric disability since the last prior 
final rating decision in March 1990; and whether new and 
material evidence has been submitted to reopen a claim of 
service connection for disability of the knees and a low back 
disability since the last prior final rating decision in 
January 1991. 

In April 1999, the veteran requested that the claims of 
entitlement to service connection for disability of the 
knees, a psychiatric disability and a low back disability be 
reopened.  The current claim arises from a December 1999 
rating decisions of the St. Petersburg, Florida Regional 
Office (RO) which again denied the veteran's claim of 
entitlement to service connection for a bilateral knee 
disability, a low back disability and a psychiatric 
disability.  

In the January 2000 notice of disagreement, the veteran 
requested a personal hearing.  By letter from the RO to the 
veteran in March 2000, he was informed that the RO would be 
unable to comply with the hearing request due to the fact 
that the veteran was incarcerated at a correctional facility.

The Board also notes that the issue of entitlement to a 
compensable rating for the service connected Peyronie's 
disease is addressed in the remand section of this decision.


FINDINGS OF FACT

1.  The veteran's claim of service connection for a low back 
disability and disability of the knees was last denied by 
rating decision in January 1991.

2.  The veteran did not perfect an appeal from that 
determination in a timely fashion and the January 1991 rating 
denial is final.

3.  The additional evidence submitted in connection with the 
claims to reopen is not so significant that it must be 
considered in order to decide the merits of the claims.

4.  The veteran's claim of service connection for a 
psychiatric disability was last denied by rating decision in 
March 1990.

5.  The additional evidence submitted in connection with the 
claim to reopen is so significant that it must be considered 
in order to decide the merits of the claim.






CONCLUSIONS OF LAW

1.  The January 1991 rating decision of the RO that denied 
service connection for a low back disability and disability 
of the knees is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.302 (2000).

2.  Evidence received since the January 1991 rating 
determination is not new and material and, thus, the claim of 
service connection for a low back disability and disability 
of the knees is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).

3.  The March 1990 rating decision of the RO that denied 
service connection for a psychiatric disability is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302 
(2000).

4.  Evidence received since the March 1990 rating 
determination is new and material and, thus, the claim of 
service connection for a psychiatric disability is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


In December 1988, the veteran complained of back pain after 
lifting a metal sheet.  There was pain below the left 
shoulder blade.  On examination, there was full range of 
motion of the left shoulder.  There was no swelling or spasm.  
The assessment was rule out muscle strain. A second notation 
indicated that the veteran had been examined and the examiner 
noted agreement with the assessment of muscle strain near the 
left scapula. 

In June 1989, the veteran indicated that his problems had 
started recently when his wife had a baby and she felt that 
she would be unable to take care of their child if he 
rejoined his unit.  He had felt anxious, had trouble sleeping 
and felt as if he had poor control of his life.  If he 
returned to duty, his wife threatened to leave him which made 
the veteran consider killing himself.  He had no history of 
psychiatric illness.  On examination, there was no evidence 
of a thought disorder, memory deficit or cognitive 
impairment.  He denied having any homicidal ideation.  The 
impressions were an occupational problem, marital problem and 
personality disorder with passive aggressive, impulsive and 
borderline traits.  The veteran was not considered to be 
mentally ill, but he manifested a long standing disorder of 
character and behavior which was of such severity as to 
render him incapable of serving adequately in the Navy.  He 
did not require psychiatric hospitalization or treatment.  

On the September 1989 separation examination, the veteran's 
spine and lower extremities were clinically evaluated as 
normal.  The veteran was also normal on psychiatric 
evaluation.  

On VA examination in January 1990, examination of the 
musculoskeletal system was grossly normal.  

On psychiatric consultation in January 1990, it was noted 
that the veteran's past history suggested some problems with 
a lack of discipline and impulsivity.  He had faced a dilemma 
in service when his wife had a child and then did not want 
him to return to his ship.  In essence, he had been 
unemployed since September 1989.  He felt that the service 
had discriminated against him because he was discharged for a 
personality disorder.  He denied any history of psychiatric 
treatment or hospitalization.  

On examination, the veteran spoke coherently with no 
suggestion of looseness of association, ideas of reference or 
delusional thinking.  He was oriented to time, place and 
person.  There was no suggestion of organic brain disorder or 
any psychotic process.  Affect was appropriate.  He was not 
depressed.  Memory was intact for recent and distant events.  
The impressions were no axis I diagnosis and personality 
disorder with passive aggressive impulses and borderline 
traits.  The examiner commented that the veteran clearly 
demonstrated immature impulsive and passive aggressive 
behavior during the service.  He apparently had been given 
unrealistic advice that the VA would award him a disability 
payment due to his discharge.  

By rating decision in March 1990, service connection was 
denied for psychiatric disability and a back disorder.  It 
was determined that a psychiatric disorder had not been shown 
in the evidence.  Back problems were not shown by the record.  

By rating decision in January 1991, service connection was 
denied for a low back disorder as the single service medical 
notation of a left shoulder strain was acute and transitory 
with no residual disability of the low back shown.  Service 
connection was denied for disability of the knees as there 
was no evidence of a knee disability in service or currently.  

The veteran received written notice of the March 1990 rating 
decision by letter in May 1990 and he received written notice 
of the January 1991 rating decision by letter in February 
1991.  The veteran failed to timely perfect an appeal with 
respect to the March 1990 and January 1991 rating denials and 
these decisions are final.  38 C.F.R. §§ 3.104, 20.302 
(2000).  In order to reopen his claims, the veteran must 
present or secure new and material evidence with respect to 
the claims which have been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).   

Section 5108 of title 38 of the United States Code provides 
that, "[I]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
Current caselaw provides for a two-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); and second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998) and Winters v. West, 12 
Vet App 203 (1999) (en banc).  

The Board notes that, until recently, caselaw of the Court 
mandated that an additional question had to be addressed; 
that is, whether in light of all the evidence of record, 
there was a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" in the prior determination.  
See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  This 
additional test was overruled in the Hodge case cited above.  
The RO in this case cited the correct provisions of 38 C.F.R. 
§ 3.156 in the March 2000 statement of the case.  
Accordingly, there has been no prejudice to the veteran's 
claims due to the change in the law.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (2000).  Where a veteran served 90 days or 
more and a psychosis becomes manifest to a degree of ten (10) 
percent or more within 1 year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2000).  

Evidence received since the prior final rating decisions 
consists of the following.  In September 1999, hospital 
records were received from Paradise Valley Hospital dating 
from September 1994.  The veteran was admitted on an 
emergency basis for his first psychiatric hospitalization 
after being acutely suicidal.  His wife had left him a month 
before and she had taken their children with her.  He 
reported having a previous history of depression.  He had a 
course of therapy in 1989 due to problems with his wife.  He 
had never been on psychotropic medications until his wife 
left him.  He had totally fallen apart.  The diagnosis was 
recurrent major depression without psychosis, rule out 
adjustment disorder, explosive disorder and bipolar disorder.  

A February 1999 treatment record indicates that the veteran 
reported suffering from a rapid change in mood several times 
a day from real sad to joyful.  He also heard voices making 
fun of him.  On examination, affect was blunt and speech was 
somewhat slow.  There was no overt evidence of moderate to 
severe depression or psychosis.  The diagnosis was 
schizoaffective disorder, bipolar depressive.  It was noted 
that the veteran was incarcerated.  

With regard to the claim to reopen for entitlement to service 
connection for a psychiatric disability, at the time of the 
prior final rating decision in March 1990, a psychiatric 
disability had not been diagnosed.  Since that time, the 
additional medical evidence shows treatment for major 
depression and schizoaffective disorder.  These disabilities 
were not present in March 1990 and, as such, constitutes 
evidence which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the claim of 
service connection for a psychiatric disability is reopened.

The Board notes that the reopening of a veteran's claim 
typically would raise a due process issue which was addressed 
by the Court in Bernard v. Brown, 4 Vet. App. 384 (1993).  
Pursuant to Bernard, the Board must consider whether 
addressing a veteran's claim on a de novo basis would cause 
prejudice to the veteran.  As the instant claim, however, 
must be remanded to the RO for fulfillment of the duty to 
assist, the veteran will have an additional opportunity to 
present evidence and argument in support of his de novo 
claim.   

With regard to the claim of entitlement to service connection 
for a low back disability and disability of the knees, the 
last prior final rating decision in January 1991 was based on 
the fact that there was no current evidence of either a low 
back or bilateral knee disability.  The additional evidence 
submitted since that time is silent regarding the knees and 
the low back.  The veteran's statements in support of his 
claims do not constitute competent medical evidence to 
establish the presence of a disability or to establish the 
onset of any disability on appeal during service as a lay 
person may not offer evidence that requires medical 
knowledge.  See Nici v. Brown, 9 Vet. App. 494 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); and Spalding 
v. Brown, 10 Vet. App. 6 (1997).  Accordingly, the additional 
evidence is not so significant that it must be considered in 
order to decide the merits of the claims and the veteran's 
claims of service connection for a low back disability and 
disability of the knees may not be reopened.  Accordingly, 
new and material evidence has not been submitted and the 
claims must remain denied.  


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder is reopened.  To this extent only, the 
benefit sought on appeal is granted.

As new and material evidence has not been presented to reopen 
a claim of entitlement to service connection for a low back 
disability, the claim is denied.

As new and material evidence has not been presented to reopen 
a claim of entitlement to service connection for disability 
of the knees, the claim is denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

With regard to the claim of entitlement to service connection 
for a psychiatric disability, the veteran's claim must be 
evaluated on the merits after ensuring that the duty to 
assist has been fulfilled.

The duty to assist also includes conducting a thorough and 
contemporaneous examination which takes into consideration 
records of prior medical examinations and treatment.  
Lineberger v. Brown, 5 Vet. App. 367 (1993).  In view of the 
medical evidence of record, the veteran should be afforded a 
VA psychiatric examination to determine if a current 
psychiatric disability is related to service.  In addition, 
with regard to the increased rating claim, the veteran has 
not been afforded a VA rating examination.

The Board acknowledges that the veteran is currently 
incarcerated and that providing VA examinations to veterans 
incarcerated in prison may be difficult and, in some 
circumstances, virtually impossible.  The Court, however, has 
provided a degree of guidance for VA adjudicators in the 
event that a veteran is incarcerated.  The Court has 
cautioned adjudicators of incarcerated veterans to be certain 
that they tailor their assistance to the peculiar 
circumstances of confinement.  Such individuals are entitled 
to the same care and consideration given to their fellow 
veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
In a subsequent decision which affirmed this need to tailor 
assistance to incarcerated veterans, the Court explained that 
where the Secretary has determined that a veteran is not 
available to participate in a VA examination under regular 
conditions, and in keeping with the 'caution' of Wood, supra, 
a remand is required to provide the Secretary with another 
opportunity to fulfill the statutory duty to assist the 
appellant in developing the facts of his claim.  Bolton v. 
Brown, 8 Vet. App. 185 (1995).

While VA does not have the authority under 38 U.S.C.A. § 5711 
to require a correctional institution to release a veteran so 
that VA can provide him the necessary examination at the 
closest VA medical facility, VA's duty to assist an 
incarcerated veteran extends, if necessary, to either having 
him examined by a fee-basis physician or requiring a VA 
physician to examine him.  See Bolton at 191.  In the present 
case, the RO has not attempted to afford the veteran a VA 
examination and therefore VA's duty to assist incarcerated 
veterans has not been met.  Significantly, it appears that no 
attempt was made to afford the veteran a fee basis 
examination at the correctional facility where he is 
incarcerated.

Consequently, the RO should take all reasonable steps to 
afford the veteran with psychiatric and genitourinary 
examinations.  On remand, if the scheduling of the veteran 
for VA examinations proves not to be possible, the RO must 
document in the claims file all efforts expended to have the 
veteran examined despite his incarceration, such as 
attempting to secure a fee-based physician.

VA has a duty to assist the veteran in the development of 
facts.  The Court has held that the duty to assist the 
claimant in obtaining and developing available facts and 
evidence to support his claim includes obtaining all relevant 
medical records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The RO must obtain copies of all treatment records relating 
to the disabilities at issue that have not already been 
obtained. 


Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should document in the claims 
folder all efforts expended to provide 
the veteran with medical examinations for 
his increased rating and service 
connection claim including attempts to 
secure a fee-based physician to conduct 
the requested examinations at the 
correctional facility where the veteran 
is incarcerated.

3.  The RO should obtain the names and 
addresses of all health care providers 
who have treated the veteran for 
psychiatric disability since his 
discharge from service and Peyronie's 
disease in recent years.  After securing 
any necessary releases, the RO should 
obtain all records that are not already 
of record.  Thereafter, all records 
should be permanently associated with the 
claims file.  

4.  If possible within the context of 
paragraph number two, the veteran should 
be afforded VA examinations to determine 
the nature and extent of his service 
connected Peyronie's disease and to 
evaluate the etiology of his psychiatric 
disability.  The RO should inform the 
veteran in writing of the consequences of 
his failure to report for a scheduled VA 
examination so that he may make an 
informed decision regarding his 
participation in the medical development 
of his claims.  Connolly v. Derwinski, 1 
Vet. App. 566 (1991).  The RO should make 
the claims folder available to all 
examiners and each examiner must review 
the claims folder prior to the 
examination.  

5.  The veteran should be afforded a 
psychiatric VA examination.  Based on a 
review of the medical evidence and the 
current examination, the examiner should 
provide a medical opinion as to whether 
it is at least as likely as not that any 
current psychiatric disability is related 
to service.  The answer to this question 
should be formulated using the underlined 
standard of proof.  The reasons and bases 
for the opinion should be discussed.  The 
veteran should also be afforded a 
genitourinary examination to determine 
the nature and extent of all disability 
present relative to the service connected 
Peyronie's disease.  All clinical 
findings relative to this disability 
should be included for the record.

6.  Upon receipt of the examination 
reports, the RO should review the 
examination reports to ensure that they 
are adequate.  If any examination is 
inadequate for any reason, the RO should 
return the examination report to the 
examining physician and request that all 
questions be answered.

7.  Thereafter, the RO should readjudicate 
the veteran's claims.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal and the 
provisions of 38 C.F.R. § 3.655 which 
should be adhered to in the event that the 
veteran fails to appear for a scheduled 
examination without good cause.  If the 
veteran fails to appear for a scheduled 
examination, the RO should include 
verification in the claims folder as to 
the date the examination was scheduled and 
the address to which notification was 
sent.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law and to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 



